McCulloch, C. J. Appellant is a citizen and taxpayer of Woodruff County, and he instituted this action in the chancery court challenging the validity of a ’ statute enacted by the G-eneral Assembly of 1923 (act No. Ill, approved February 12, 1923),,, creating another court district for that county, designated as the Central Judicial District of Woodruff County, and seeking to restrain the county clerk and clerk of the circuit court from purchasing supplies and establishing their offices in accordance with the directions of said statute. Prior to the enactment of the challenged statute there were two court districts in Woodruff County, one designated as the Northern District, with Augusta, the county seat, designated as the place for holding the courts, and the other designated as the Southern District, with Cotton Plant as the place designated for holding the courts and maintaining the offices. The two districts were divided by a line running east and west through the county, near the center. The following named townships comprise the Northern District: Dent, Pumpkin Bend, Barnes, Devue, White ■ River, Augusta, and Point townships; and the following townships comprise the Southern District, namely: Franks, Caney, Cache, Cotton Plant, Freeman and Garden townships. In the new statute, now under consideration, Central District of Woodruff County is described by metes and bounds, and covers the northeastern portion of the county, the eastern line running through the middle of some of the townships comprising, in part, the Northern District, and also running through the middle of some of the townships comprising, in part, the Southern District. The chancery court sustained a demurrer to appellant’s complaint, and dismissed the complaint for want of equity. It is contended that the description of the territory embraced in Central District is so vague and uncertain that it cannot be definitely determined what was meant by the language used, and that for this reason the statute must fail for the want of sufficient description of the boundaries of the district. It will be observed,' from examination of the map of the State, of which we are, under settled rules, permitted to take cognizance, that White River forms the west boundary line of Woodruff County, and that the north boundary line is irregular in that the whole of a congressional township (9 north, range 3 west) is included in the county, and the north boundary of that township forms, in part, the north boundary line of the county, but that the north boundary line then drops down to township 8 north and runs along the north ’boundary line of township 8 north, range 1 west and range 2 west. The description of the area to be included is, in part, as follows: “Beginning at the northwest corner of section 2, township 8 north, range 3 west, and running thence east on the boundary line of Woodruff'County to the northeast corner of said county,” etc. Now the contention is that the northwest corner of section 2, township 8 north, range 3 west, is not on the boundary line' of the county, and that this makes the words of description so indefinite that it is impossible to give any effect to them. It will be observed, however, that the northwest corner of said section 2 is in line with the north boundary, and it seems reasonably clear, from a consideration of the language used, that what the framers of the statute meant was that the description was to begin at that point and run east in line with the north boundary. It requires no strained construction of the language used to see clearly that the framers of the act meant to draw a line as the north boundary of the Central District due east from the northwest corner of section 2' in township 8 north, range 3 west, to the northeast corner of the county, which is at the northeast corner of township 8 north, range 1 west. It is not necessary to read anything into the statute to reach this conclusion, for a mere inspection of the map reveals very clearly, we think, what was meant by the use of the language in the descriptive part of the statute. It is further argued that the act is void on its face for the reason tíiat it inevitably leads to absurd results, in that it reduces one of the districts (the Northern District) in which the county seat is situated, to an area so small that it will seriously interfere with the enforcement of the law, and that if this act be upheld the Legislature may continue to create other districts in that county to suit the pleasure and convenience of every locality in the county. The substance of this attack is that the court should be the judge of the feasibility of the statute and the convenience or inconvenience to result therefrom, and that we should declare the act void because it is an improvident piece of legislation. Statutes creating court districts have been repeatedly upheld as valid by this court, and we do not feel at liberty to substitute our judgment for that of the lawmakers upon the question of convenience of the people of a county with respect to the creation of separate districts. Walker v. State, 35 Ark. 385; Pryor v. Murphy, 80 Ark. 150. Our attention is called to the fact that the General Assembly, at the session of 1923, a few days after the approval of the statute now under consideration, also enacted a statute (Act No. 166), authorizing the removal of the county seat of Woodruff County from Augusta to McCrory, upon a vote of the electors of the county, and that this statute should be considered along with the other for the purpose of determining its validity, and that, when so considered, it shows that the two statutes were passed merely for the purpose of coercing the people of the Northern District into voting for the removal -of the county seat. It may be conceded that it is proper for us to consider both of the statutes, for the reason that they deal with somewhat kindred subjects, but we see no reason why^ a consideration of both the statutes would lead to any absurd or illegal results. As before stated, we are not at liberty to substitute our judgment for that of the lawmakers as to the best way to serve the people of a county with respect to their court facilities, and neither of the statutes, upon its face, affords any reason why we should hold the statute now under- consideration to be void. Of course, we are not considering now any question relating to the validity of the removal statute, for that is not before us, except so far as- it -may affect -the validity of act No. 111. The contention is also made that the statute creating the new district is void because it splits up existing townships and denies the inhabitants of those townships the right of appeal to the circuit court. It is alleged that for this reason the act constitutes a deprivation of the right of appeal, and that on that account it offends ag*ainst the Constitution. The statute provides that the circuit and chancery courts are to be held in the respective districts of the county and -shall have exclusive and -original jurisdiction over the territory allotted to the district, the same as if each district constituted a separate county. This would necessarily carry with it the right of appeal, as guaranteed by the Constitution, from a justice of the peace t-o the circuit court of the-particular district in which the township is situated. There is no -express provision in the statute concerning the change of boundaries of townships which are -split by the new statute, and this is a point which is urged as a reason why the statute is void, 'because it would be impossible to determine to which of the courts an appeal would lie from a judgment rendered by the justice of the peace in a township thus divided. A sufficient answer to this contention is that there is a statute which imposes upon the county courts of the respective counties the duty to “from time to time,” as occasion may require, divide the county into convenient townships, subdivide those already established, and alter township lines.” Crawford & Moses’ Digest, § 10288. Conceding, for the sake of argument, that the division of a township would result in a denial of the right of appeal, this, at most, would only be a temporary result, which, it must be presumed, would be corrected by the county court, pursuant to the mandate of the statute. Temporary inconvenience may result from the enactment of any statute, hut this affords no reason why the statute itself should be stricken down. This court has held that a statute itself revising the time for holding courts in a judicial district which has the effect of depriving a county of one of the semi-annual terms of court is not void en that account. Parker v. Sanders, 46 Ark. 229. Where the effect of a statute might result in a temporary denial of a right guaranteed by the Constitution, if that result can be obviated 'by further remedial proceedings authorized by law, we must assume that these proceedings will be inaugurated and carried to a successful conclusion so as to restore all guaranteed rights. So in this instance we must assume that the county, court will expeditiously rearrange the townships so that there may be no uncertainty as to the right of appeal. Finally, the question arises as to whether or not the statute is invalid on account of containing a provision with respect not onlv to the holding of circuit and chancmv courts in eac-1' district, but also for the holdins1 of county courts in each of the districts. After fully providing for the holding of separate circuit and chancery courts in each district and the exercise of exclusive jurisdiction in the respective districts, and also regulating the issuance of process et cetera, § 19 provides that terms of the county and probate courts of Woodruff County should be held in each of the three districts, and that the jurisdiction of said courts shall extend over the respective districts “as if said district was a constitutional county of this State;” that the said county court and probate court of the Central District shall have original and exclusive jurisdiction of all such cases as are now by law vested in the county and probate courts of this State: that the 'county clerk shall maintain an office in the town of MoCrory in the Central District, where the clerk.or a deputy shall reside; that the county cleric shall make out a separate taxbook for the different districts, and that it shall be the duty of the collector of taxes to collect taxes in the respective districts “as now provided by law, the same as if said districts were separate and distinct counties,” and that all tax sales and notices relating thereto, or other court proceedings “now required to be advertised by law shall be advertised and held as provided by law in the respective districts as provided by law, in like manner as if said districts were separate and distinct counties.” The question of the validity of the provision concerning the holding of county and probate courts in each of the districts is not directly presented here, further than its effects upon the validity of the statute as a whole, and we might content ourselves with answering the attack on this ground by pointing to § 20, which reads as follows: “If any provision in this act is held unoonstitional, only that provision shall be declared to be void, and the remainder of this act shall stand. ’ ’ If it is to be conceded that the portion of the statute having reference to the holding of separate county and probate courts in the districts be invalid, it would not affect the validity of the remainder of the statute. Snetzer v. Gregg, 129 Ark. 542; Sallee v. Dalton, 138 Ark. 549. We must accept this as a legislative declaration of an intention to exercise its power to its full extent under the Constitution, and there is no reason why the provision affecting the holding of separate county courts cordd not be stricken out without impairing the validity of the other parts of the 'Statute, which are in nowise dependent upon the provision with reference to the holding of separate terms of the county court. We hold that the effect of § 20 is to preserve .the validity of all parts of the statute not othenvise found to be invalid. But, inasmuch as the question of validity of the feature of this statute relating to terms of the county and probate courts may sooner or later arise', and as there are other statutes which have long been in force in other counties, creating separate districts and containing Lke provisions with respect to holding separate county courts without containing a provision similar to § 20 of the present statute, we deem it not inappropriate to decide the question whether or not .this provision is valid. That question has never been expressly decided by this court, but in two of the decisions the validity of such a provision seems to have been assumed. Hutchinson v. Ozark Land Co., 57 Ark. 554; Clay County v. Bank of Knobel, 105 Ark. 450. In the first case cited above the court had under consideration the question of the validity of separate rates of taxation for different portions of Clay County, and it was held that taxation must be uniform throughout the county, notwithstanding the provision of the statute creating separate districts and authorizing separate collection of taxes and the holding of county courts in each district. Disposing of the matter, Judge Mansfield, speaking for the court, said: “The objection to the tax is that it violates the rule of uniformity prescribed by the Constitution and to which all taxation in this State must conform. # * * * This is met by the argument that the Legislature has made the two districts of Clay County taxing districts, and that, as the tax levied on the property of the Eastern District is at a uniform rate throughout that district, a less rate may, consistently with the Constitution, be imposed upon the property of the “Western District. But it was not within the power of the Legislature to create a district for the levy' of the tax in question that did not embrace the whole county. The tax was for a county purpose, and its burden could not be imposed upon a part only of the county’s territory.” Further along the court, in the opinion, said: “The expense of maintaining the two judicial districts in a county is necessarily a county expense, and the revenue to pay it can be raised only by a county tax. Such tax, to be valid, must be levied, at a uniform rate upon all the taxable property of tbe county.” Tbe court also took occasion to say, -with reference to certain sections of the statute providing for the separate collection of taxes, that it was difficult to see what effect could be given to-those provisions, -but that, whatever -effect they might have, they could not alter the fact that the unity of power which the Constitution secured to a county as a political subdivision could not be impaired. The other case cited (Clay County v. Bank of Knobel) merely involved the question o.f an appeal from the board -of equalization to the county court of one of the districts, and it seems to have 'been assumed, without deciding, that separate terms of the county court might be held in each district. There is not in either of those decisions, as before -stated, anything which directly decides -the question of the validity or invalidity of a statute authorizing the holding -of separate terms of a county court. We find nothing, however, in the Constitution which prohibits the Legislature- from authorizing the holding of terms of the county court in different places in the county. The Constitution is silent on the subject, and the mere fact that there is a provision for creating county -seats does not necessarily imply that any or all the -courts of the -county must be held at that place, or rather, that they cannot be held at other places. The Constitution is -silent as to where the' circuit and chancery courts shall be held, and it has been decided by this court that this does not exclude the power of the Legislature to provide for terms to be held at places other than the county seat. Walker v. State, supra. Nothing must be done, as held in Hutchinson v. Ozark Land Co., supra, that will constitute an impairment of the unity of the county which is secured by the Constitution. The county is a unit of government -and a unit -of taxation, and all taxes levied for county purposes must be uniform throughout the county, and must be used uniformly for county purposes. Taxes in one part of a county cannot be levied and used for other than county purposes as a whole, but the holding* of a term of the county court at a place other than the county seat is for the convenience of the people, and it in nowi-se disturbs or impairs the unity of the county; the court must be held 'by the same judge and for the same purposes, regardless of the place at which the term is held, and, as before stated, the mere fact that a county seat is provided does not necessarily imply that everything done for and in the name of the county must be done at that place. It is necessarily the seat of county government, but it does not follow that all tilings done for the county must be done at that place. Our conclusion therefore is that this particular provision pf the statute is valid, as well as all other provisions to which our attention has been called. It follows therefore that the attack upon the validity of the statute is unfounded, and the chancellor was correct in so holding. Decree affirmed.